Filed 1/21/16 Sanchez v. Maxwell CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


GLEN RICHARD SANCHEZ,                                                B260981

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. KC065331)
         v.

TREVOR COLE MAXWELL et al.,

         Defendants and Respondents.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Randy
Rhodes, Judge. Affirmed.
         Carrazco Law, Angel Carrazco, Jr., and Frank V. Arebalo for Plaintiff and
Appellant.
         Hollingshead & Associates, Janis L. Hulse and John Hollingshead for Defendants
and Respondents.
                                             ——————————
       Glen Richard Sanchez (Sanchez) was allegedly injured when his pick-up truck
was struck from behind by another pick-up truck driven by Trevor Cole Maxwell
(Maxwell) and owned by Maxwell’s Backhoe, Inc. (Maxwell’s Backhoe). The president
of Maxwell’s Backhoe, Inc is Randy Maxwell (collectively, with Maxwell and
Maxwell’s Backhoe, the Defendants). The Defendants conceded liability—that is, they
did not deny that they were responsible for causing the accident. Defendants, however,
did contest, inter alia, whether the accident caused an injury to Sanchez’s lower back.
The jury returned a special verdict in favor of Defendants, finding that their negligence
was not a substantial factor in causing Sanchez’s alleged injury and damages. The trial
court denied Sanchez’s subsequent motion for a new trial. We affirm, finding the jury’s
verdict was amply supported by the evidence and that the trial court properly denied
Sanchez’s motion.
                                    BACKGROUND
I.     The accident
       On July 14, 2014, at approximately 5:30 a.m., Sanchez drove west on the I-10
freeway. Sanchez drove a pick-up truck, a Ford F-150, in the far left lane, the number
one or “fast” lane. Maxwell trailed approximately three to four car lengths behind
Sanchez. Weather conditions were clear and dry. As Maxwell crested Kellogg Hill, he
slowed his vehicle, a Ford F-350 pick-up truck, from approximately 55-60 miles per hour
to 30-40 miles per hour. As Sanchez and Maxwell approached the Covina area, traffic
became more congested; the increasing congestion caused Sanchez to brake, which
caused Maxwell to brake his vehicle as well. Driving a larger, heavier truck, Maxwell
could not stop in time; he hit Sanchez’s truck from behind and pushed Sanchez’s truck, in
turn, into a third pick-up, a Toyota Tacoma, which was directly in front of Sanchez’s
vehicle.
       After the accident, while waiting for the highway patrol to arrive, Maxwell talked
with and observed Sanchez for approximately 30 minutes; at no time during that period
did Sanchez tell Maxwell that he was injured or appear to be injured. During this same

                                             2
30-minute period, Maxwell also observed the third pick-up; its damages appeared to be
limited to “light scratches.” The driver of the third vehicle never made a claim against or
demanded compensation from the Defendants.
II.    The litigation
       On December 27, 2012, Sanchez filed suit against the Defendants, alleging a
single cause of action, negligence. On February 25, 2013, the Defendants answered,
denying generally all allegations in the complaint and asserting various affirmative
defenses.
       On October 24, 2014, after hearing five days of testimony, the jury began and
concluded its deliberations, returning a verdict for the Defendants. With regard to the
first and case-determinative special verdict question, the jury found by a vote of 9-3 that
the Defendants’ negligence was not a substantial factor in causing Sanchez’s alleged
damages. Judgment was entered on October 27, 2014.
       On November 10, 2014, Sanchez moved for a new trial, arguing that the jury was
“required” to answer the first special verdict question in the affirmative—that is, that the
Defendants’ negligence was a substantial factor in causing Sanchez’s injuries. The
Defendants opposed the motion, arguing in the main that the jury’s finding with respect
to causation was supported by the evidence, including, inter alia, Sanchez’s problematic
and often contradictory testimony.
       On December 19, 2014, the trial court denied Sanchez’s motion, explaining, “The
jury had sufficient evidence to support the verdict. Court also indicates that inferences
and evidence show that plaintiff and his witnesses had credibility issues to plaintiff’s
claims of injury being caused by the accident. The plaintiff failed to produce better proof
or evidence at trial. Court finds no good cause to set aside the verdict and retry the case.”
On December 24, 2014, Sanchez timely appealed the judgment and the order denying a
new trial.




                                              3
                                       DISCUSSION1
       On appeal Sanchez contends there was insufficient evidence to support the verdict
and, as a result, a new trial was warranted. We find no merit in either contention.
I.     The judgment was supported by sufficient evidence
       Sanchez advances two related arguments concerning the judgment: (1) by
stipulating to liability, Defendants also stipulated to causation and, as a result, the only
issue in dispute was the amount of Sanchez’s damages; and (2) there was no substantial
evidence to support the jury’s finding that Defendants’ negligence was not a substantial
factor in causing Sanchez’s alleged damages.
       A.     The Defendants never stipulated to causing Sanchez’s alleged injuries
       Sanchez contends that the Defendants “never contested liability (including
causation),” that they “admitted liability in this case (including causation).” According to
Sanchez, the defendants “knew that there would be a verdict in favor of the Plaintiff but
they were hoping to keep the amount of the verdict as low as possible. Everyone knew
that the case was just about the extent of damages and that this was the only issue the
Jury was to decide. It is written all over the record in this case.” Sanchez’s contention is
premised on the following wording from the parties’ joint statement of the case: “The
Maxwell Defendants have admitted that they were negligent and that they caused the
collision.” (Underline and boldface omitted.) Sanchez, in other words, equates causation




       1 In their respondents’ brief, the Defendants assert that Sanchez “did not present
the entire record to the Court of Appeal for review,” noting, inter alia, that certain
“transcripts were not presented to [the] Court of Appeal on all evidence, including
hearings on motions in limine, exhibits, and first day of voir dire, and reading of
instructions.” The Defendants, however, did not seek to augment the record, as was their
right. (See Cal. Rules of Court, rule 8.155(a); Ct. App., Second Dist., Local Rules, rule
2(b), Augmentation of record.) Because the Defendants have not only waived their right
to augment, but have failed to identify any prejudice from the missing records, we decline
to order sua sponte that the record be augmented.

                                               4
of the collision with causation of his alleged injuries and damages. Sanchez’s equation is
without factual or legal support.
       Sanchez sued the Defendants for negligence. “‘The elements of a cause of action
for negligence are well established. They are “(a) a legal duty to use due care; (b) a
breach of such legal duty; [and] (c) the breach as the proximate or legal cause of the
resulting injury.”’” (Ladd v. County of San Mateo (1996) 12 Cal.4th 913, 917.) By
stipulating to liability, the Defendants conceded the first two elements—that is, they
admitted that they owed Sanchez a duty of care, which they breached when Maxwell
failed to stop his truck in time. However, the Defendants did not stipulate to the third
element, that they caused Sanchez’s alleged damages.
       Stipulations as to liability but not to causation are common in auto accident cases,
because “[s]ome acts or omissions accurately classified as ‘negligent’ (i.e., a breach of
defendant’s duty of care) do not necessarily have a causal role in motor vehicle
accidents.” (Bermudez v. Ciolek (2015) 237 Cal.App.4th 1311, 1321.) So common are
such stipulations that a standard jury instruction has been developed for use at trial, CACI
No. 424. The “directions for use” that accompany CACI No. 424 expressly state that it is
“intended for cases in which the defendant ‘admits’ liability, but contests causation and
damages.” (Use Note to CACI No. 424 (2015 ed.) p. 263.)
       Here, the Defendants disputed causation from the very beginning of the case. In
their answer to Sanchez’s complaint, they specifically denied that Sanchez “has sustained
any injury or damage as a result of the conduct alleged against the answering
Defendants.” Moreover, both the Defendants and Sanchez agreed to use CACI No. 424
as one of the jury instructions. As modified by the parties and as given by the trial court,
CACI 424 clarifies that while the Defendants breached their duty of care to Sanchez they
dispute whether that breach caused any injury to Sanchez: “Glen Sanchez claims that he
was harmed by [the Defendants’] negligence. [The Defendants] agree[ ] that he [sic] was
negligent, but denies that the negligence caused Glen Sanchez any harm/the full extent of
the harm claimed by Glen Sanchez. [¶] To establish his claim against [the Defendants],

                                             5
Glen Sanchez must prove both of the following: [¶] 1. That Glen Sanchez was harmed;
and [¶] 2. That [the Defendants’] negligence was a substantial factor in causing Glen
Sanchez’s harm.”
       Evidence that the Defendants disputed causation and that Sanchez was well aware
of the Defendants’ position before and during trial is also found in the verdict form which
the parties jointly negotiated/litigated, the first question of which asks whether the
Defendants’ negligence was a “substantial factor in causing damages of Glen Richard
Sanchez. Sanchez’s counsel acknowledged this dispute about the consequences of the
collision in his opening argument and even went so far as to quote from the verdict form
in his closing argument.
       In short, Sanchez’s first argument with respect to the judgment is utterly without
merit. The Defendants never stipulated to causing Sanchez’s alleged injuries or damages.
Moreover, Sanchez knew that Defendants were contesting causation when he agreed to
CACI No. 424, even if not well before then. To assert such an argument now, on appeal,
is disingenuous at best. However, because there is no evidence that this argument was
advanced for an improper purpose, we decline to impose any sanctions. (See In re
Marriage of Flaherty (1982) 31 Cal.3d 637, 650–651.)
       B.     The judgment was supported by substantial evidence
              1.     STANDARD OF REVIEW
       With regard to Sanchez’s claim of insufficiency of the evidence, “we apply the
familiar substantial evidence standard of review: We view all of the evidence in the light
most favorable to the judgment, drawing every reasonable inference and resolving every
conflict to support the judgment. [Citation.] ‘Even in cases where the evidence is
undisputed or uncontradicted, if two or more different inferences can reasonably be
drawn from the evidence this court is without power to substitute its own inferences or
deductions for those of the trier of fact . . . .’” (Jonkey v. Carignan Construction Co.
(2006) 139 Cal.App.4th 20, 24.) “The term ‘substantial evidence’ means such relevant
evidence as a reasonable mind would accept as adequate to support a conclusion; it is

                                              6
evidence which is reasonable in nature, credible, and of solid value. [Citation.]” (In re
J.K. (2009) 174 Cal.App.4th 1426, 1433.)
              2.      AMPLE EVIDENCE SUPPORTED THE JURY’S FINDING
       The jury was instructed that the Defendants’ negligence was “not a substantial
factor in causing harm if the same harm would have occurred without that [negligence].”
The court also instructed the jury that Sanchez was “not entitled to damages for any
physical or emotional condition that he had before” the accident. In addition, the court
instructed the jury that it could disbelieve a witness’s testimony if it found the testimony
to be lacking in credibility.
       As summarized below, the jury was presented with evidence which would lead
them to reasonably conclude that the auto accident did not cause Sanchez’s disc
herniation, that the condition in his lower back existed prior to the accident and that the
low speed nature of the accident did not exacerbate the condition. Substantial evidence
was also presented to allow the jury to discount significantly Sanchez’s testimony about
his alleged injuries and damages.
       First, the accident was not a high-speed violent collision that substantially
damaged all of the trucks involved and sent their drivers to the hospital. Instead, there
was evidence that the accident occurred at a low speed—the highway patrol officer who
was dispatched to the scene testified that airbags are designed to deploy whenever a
collision occurs at more than five miles per hour and that none of the trucks’ airbags
deployed. Moreover, this same independent witness testified that each of the trucks
suffered only “minor,” not “major” or even “moderate,” damage and that all three were
driven, not towed, away. In addition, this independent witness, who was required to note
any injury to any of the parties involved in the accident, no matter how minor the injury
might be, described the accident as a noninjury accident in his report.
       Second, an alternative explanation for Sanchez’s alleged injury was offered by the
Defendants’ medical expert. Although Sanchez complained of various aches and pains in
his shoulder, ankle, wrist and lower back in the aftermath of the accident, the only injury

                                              7
at issue in the instant case was an injury to Sanchez’s lower back. The back injury, as
revealed from a MRI scan, involved some “disc protrusions” in his lower back, but not
the more serious disc herniations. As explained by the Defendants’ medical expert, a
board-certified orthopedic surgeon who specializes in “spine surgery and spine
medicine,” Sanchez’s disc protrusions were entirely consistent with a 56-year old man or
woman—“this is an average film of everybody that’s 56.” Not only did the MRI scan
show “normal findings” for Sanchez’s age group, but the changes to Sanchez’s back were
“natural,” that “we all are going to have these changes. So if you were to scan him the
day before the accident, you’re going to see these same changes.”2 In addition, the
Defendants’ expert testified that the pain that Sanchez currently experiences in his lower
back is due, not to the accident, but due to the fact that his work requires him to do “a lot
of bending squatting, sitting, [and is subject to] vibration.”
       Third, Sanchez’s testimony raised doubts about his credibility as a witness. For
example, Sanchez told his doctors that Maxwell’s truck was traveling at 50 or 60 miles
per hour when it struck his vehicle, but conceded on cross-examination that he did not
know how fast Maxwell’s vehicle was traveling when it rear-ended his vehicle; he further
testified that the accident occurred at a high rate of speed even though the collision
produced only a dime-sized dent in the left quarter panel of his truck. In addition,
Sanchez did not disclose during discovery information regarding various prior injuries,
including injuries suffered when he was riding his motorcycle, injuries which put him in
the hospital for six weeks, and he also failed to tell his treating doctors about those same


       2 In rebuttal, Sanchez elected to rely on the testimony of his treating doctors,
doctors to which he was referred to by his lawyers, a fact which the jury could find
weakened their own credibility. In addition, there was testimony from one of Sanchez’s
lawyer-referred medical providers that Sanchez, as a personal injury plaintiff, was
charged approximately three times as much for one of his epidural injections ($14,500) as
the same provider would charge a worker’s compensation claimant ($4,500-$5,000).
With regard to the potential “padding” of medical bills, Sanchez also admitted on cross-
examination that he saw two of his lawyer-referred doctors on the same day.

                                               8
prior injuries. Moreover, Sanchez initially testified that he injured his right ankle, right
wrist, and right shoulder in the instant accident. On cross-examination, however, it was
revealed that he told the first doctor he saw after the accident that he injured his left
shoulder and ankle and did not injure either wrist. In a similar contradictory manner,
Sanchez testified on direct examination that his back injury forced him to stop coaching
his son’s baseball team; on cross-examination, however, he conceded that he still coached
his son’s team.
       In sum, the jury’s noncausation finding was supported by substantial evidence.
II.    The motion for new trial was properly denied
       “The powers of a trial court in ruling on a motion for new trial are plenary. The
California Supreme Court has held that the trial court, in ruling on a motion for new trial,
has the power ‘to disbelieve witnesses, reweigh the evidence, and draw reasonable
inferences therefrom contrary to those of the trier of fact’ [citation], that the court sits as
‘an independent trier of fact’ [citation], and that it must ‘independently assess[ ] the
evidence supporting the verdict’ [citation]. The trial judge has ‘to be satisfied that the
evidence, as a whole, was sufficient to sustain the verdict; if he was not, it was not only
the proper exercise of a legal discretion, but his duty, to grant a new trial.’ [Citation.]”
(Barrese v. Murray (2011) 198 Cal.App.4th 494, 503.)
       “[A] motion for new trial predicated on the ground[ ] of the insufficiency of the
evidence . . . is addressed to the sound discretion of the trial judge; his action in refusing
a new trial will not be disturbed on appeal unless it is affirmatively shown that he abused
his discretion. [Citation.]” (Charles D. Warner & Sons, Inc. v. Seilon, Inc. (1974) 37
Cal.App.3d 612, 616.) “The abuse of discretion standard is not a unified standard; the
deference it calls for varies according to the aspect of a trial court’s ruling under review.
The trial court’s findings of fact are reviewed for substantial evidence, its conclusions of
law are reviewed de novo, and its application of the law to the facts is reversible only if
arbitrary and capricious.” (Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711–712,
fns. omitted.)

                                               9
       Here, the experienced and able trial judge in this matter found that there was
sufficient credible evidence to support the verdict and that the jury was reasonable both in
believing the witnesses it apparently believed and in disbelieving the witnesses it
apparently disbelieved in reaching its verdict. Because, as discussed in the preceding
section, we find that the jury’s verdict was supported by substantial evidence, we further
find that the trial court’s decision to deny Sanchez’s motion for a new trial was neither
arbitrary nor capricious, but reasoned and reasonable. In short, there was no abuse of
discretion in denying Sanchez’s motion for a new trial.
                                     DISPOSITION
       The judgment is affirmed. Trevor Cole Maxwell, Randy Maxwell and Maxwell’s
Backhoe, Inc. shall recover their costs on appeal.
       NOT TO BE PUBLISHED.


                                                 JOHNSON, J.


We concur:


              CHANEY, Acting P. J.


              LUI, J.




                                            10